 

EXHIBIT 10.66

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT, dated as of September 8, 2015, by and between Iconix Brand
Group, Inc., a Delaware corporation (the “Company”), and Peter Cuneo
(the “Executive”).

 

WITNESSETH

 

WHEREAS, the Company desires to employ Executive, and Executive desires to be
employed by the Company, on an interim basis, pursuant to the terms as provided
herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Company and
Executive hereby agree as follows:

 

1. Engagement of Executive; Duties.  During the Term (as hereinafter defined in
Section 3 below), the Executive shall have the title of Interim Chief Executive
Officer of the Company, and shall have the authorities, duties and
responsibilities customarily exercised by an individual serving in these
positions in a corporation of the size and nature of the Company and such other
authorities, duties and responsibilities as may be from time to time delegated
to him by the Board of Directors of the Company (the “Board”). The Executive
shall faithfully and diligently discharge his duties hereunder and use his best
efforts to implement the policies established by the Company. The Executive
shall report to the Board.

2. Time.  The Executive shall devote substantially all of his professional time
to the business affairs of the Company, provided, that the Executive may devote
reasonable time to the matters set forth on Schedule I attached hereto.

3. Term.  The Executive’s engagement commenced effective August 6, 2015 (the
“Commencement Date”) and shall continue until February 5, 2016 (the “Initial
Period”), and, unless previously terminated pursuant to Section 5 hereof, shall
be automatically extended until August 5, 2016 (the “Second Period”; such term,
as so extended, to be referred to herein as the “Term”).

4. Compensation.

(a)

Base Salary.

 

Executive's base salary for the Initial Period will be at a rate of not less
than $275,000 per month.  Executive’s base salary for the Second Period will be
at a rate of not less than $137,500 per month.  The salary paid hereunder will
be paid in accordance with the Company's payroll practices and policies then in
effect (the salary set forth herein shall be referred to as the “Base Salary”).

 

--------------------------------------------------------------------------------

 

  

(b)

Bonus.  

 

Executive may receive a bonus in the discretion of the Board, in the amount of
up to 100% of Executive’s aggregate Base Salary for the Second Period.

 

(c)

Equity Awards.

 

On the Commencement Date, the Company is issuing to Executive, under the
Company’s Amended and Restated 2009 Equity Incentive Plan (the “2009 Plan”),
60,000 shares of the Company’s common stock, par value $0.001 per share (the
“Common Stock”) and on February 6, 2016, provided the Executive is then employed
hereunder, the Company will issue to the Executive, under the 2009 Plan, 60,000
shares of Common Stock.  All shares issued hereunder will vest immediately upon
issuance and shall be subject to restrictions on transfer under the Federal
securities laws.

(d)

Fringe Benefits.

 

Executive shall receive the fringe benefits generally given to other executive
officers of the Company including, but not limited to, major medical, dental,
life insurance, and pension including any 401(k) or other profit sharing plan.
Executive shall also be added or continued, as the case may be, as an insured
under the Company's officers and directors insurance and all other polices which
pertain to officers of the Company.

 

(e)

Reimbursement of Expenses.

 

The Company shall pay to Executive the reasonable expenses incurred by him in
the performance of his duties hereunder, including, without limitation, expenses
related to cell phones, blackberrys and laptop computers and such other expenses
incurred in connection with business related travel or entertainment in
accordance with the Company’s policy, or, if such expenses are paid directly by
the Executive, the Company shall promptly reimburse the Executive for such
payments, provided that the Executive (i) properly accounts for such expenses in
accordance with the Company’s policy and (ii) has received prior approval by the
Board for major expenses.

 

5. Termination of Employment.

 

(a)

General.  The Executive’s employment under this Agreement may be terminated
without any breach of this Agreement only on the following circumstances:

 

(1) Death or Disability.  The Executive’s employment under this Agreement shall
terminate upon his death or disability, as determined by the Board in good
faith.

 

(2) Good Reason.  The Executive may terminate his employment under this
Agreement for Good Reason at any time on or prior to the 30th day after the
occurrence of the Good Reason event.  For purposes of this Agreement, “Good
Reason” shall mean the failure by the Company to timely comply with its material
obligations and agreements contained in this Agreement;

2

 

--------------------------------------------------------------------------------

 

provided, however, that, within ten (10) days of such event having occurred, the
Executive shall have provided the Company with written notice that such event
has occurred and afforded the Company twenty (20) to cure same.

 

(3) Without Good Reason.  The Executive may voluntarily terminate his employment
under this Agreement without Good Reason upon written notice by the Executive to
the Company at least thirty (30) days prior to the effective date of such
termination (which termination the Company may, in its sole discretion, make
effective earlier than the date set forth in the Notice of Termination (as
hereinafter defined in sub-section (b) below)).

 

(4) Cause.  The Company may terminate the Executive’s employment under this
Agreement at any time for Cause. Termination for “Cause” shall mean termination
of the Executive’s employment because of the occurrence of any of the following
as determined by the Board:

 

(i)

the willful and continued failure by the Executive to attempt in good faith to
substantially perform his obligations under this Agreement (other than any such
failure resulting from the Executive’s incapacity due to a Disability);
provided, however, that the Company shall have provided the Executive with
written notice that such actions are occurring and the Executive has been
afforded at least twenty (20) days to cure same;

 

(ii)

the indictment of the Executive for, or his conviction of or plea of guilty or
nolo contendere to, a felony or any other crime involving moral turpitude or
dishonesty;

 

(iii)

the Executive’s willfully engaging in misconduct in the performance of his
duties for the Company (including theft, fraud, embezzlement, and securities law
violations or a violation of the Company’s Code of Conduct or other written
policies) that is injurious to the Company, monetarily or otherwise; or

 

(iv)

the Executive’s willfully engaging in misconduct other than in the performance
of his duties for the Company (including engaging, directly or indirectly in
activities deemed by the Board to be competitive with the business activities
conducted by the Company, soliciting or hiring any employee, customer, licensor
or licensee of the Company, or engaging in theft, fraud, embezzlement, and
securities law violations) that is materially injurious to the Company or, in
the good faith determination of the Board, is potentially materially injurious
to the Company, monetarily or otherwise.

 

For purposes of this Section 5(a)(4), no act, or failure to act, on the part of
the Executive shall be considered “willful,” unless done, or omitted to be done,
by him in bad faith and without reasonable belief that his action or omission
was in, or not opposed to, the best interest of the Company (including
reputationally).

 

(5) Without Cause. The Company may terminate the Executive’s employment under
this Agreement without Cause immediately upon written notice by the Company to
the Executive.

 

3

 

--------------------------------------------------------------------------------

 

(6) Hiring of Permanent Chief Executive Officer.  The Company may terminate the
Executive’s employment under this Agreement immediately upon written notice by
the Company to the Executive stating that a permanent Chief Executive Officer
has been hired.

 

(b)

Notice of Termination. Any termination of the Executive’s employment by the
Company or by the Executive (other than termination by reason of the Executive’s
death) shall be communicated by written Notice of Termination to the other party
of this Agreement. For purposes of this Agreement, a “Notice of Termination”
shall mean a written notice which shall indicate the specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated and the date such
termination shall take effect (“Date of Termination”).

 

(c)

Compensation Upon Termination.

 

 

(i)

Termination for Cause or without Good Reason. If the Executive’s employment
shall be terminated by the Company for Cause or by the Executive without Good
Reason, the Executive shall receive from the Company: (a) any earned but unpaid
Base Salary through the Date of Termination, paid in accordance with the
Company’s standard payroll practices; (b) reimbursement for any unreimbursed
expenses properly incurred and paid in accordance with Section 4(e) through the
Date of Termination; and (c) such vested accrued benefits, and other payments,
if any, as to which the Executive (and his eligible dependents) may be entitled
under, and in accordance with the terms and conditions of, the employee benefit
arrangements, plans and programs of the Company as of the Date of Termination,
other than any severance pay plan ((a) though (c), the “Amounts and Benefits”),
and the Company shall have no further obligation with respect to this Agreement.

  

 

(ii)

Termination without Cause or for Good Reason. If, prior to the expiration of the
Term, the Executive resigns from his employment hereunder for Good Reason or the
Company terminates the Executive’s employment hereunder without Cause (other
than a termination by reason of death or disability or upon the hiring of a
permanent Chief Executive Officer), then the Company shall pay or provide the
Executive the Amounts and Benefits and:

 

 

1.

If such termination shall occur during the Initial Period, an amount equal to
the sum of all applicable Base Salary for the balance of the Initial Period
determined as if such termination had not occurred; and

 

 

2.

subject to the Executive’s (a) timely election of continuation coverage under
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), with respect to the Company’s group health insurance plans in which
the Executive participated immediately prior to the Date of Termination (“COBRA
Continuation Coverage”), and (b) continued payment by Executive of premiums for
such plans at the “active employee” rate (excluding, for purposes of calculating
cost, an employee’s ability to pay premiums with pre-tax dollars), the

4

 

--------------------------------------------------------------------------------

 

 

Company shall provide COBRA Continuation Coverage for the Executive and his
eligible dependents until the earliest of (x) the Executive or his eligible
dependents, as the case may be, ceasing to be eligible under COBRA, (y) eighteen
(18) months following the Date of Termination, and (z) the Executive becoming
eligible for coverage under the health insurance plan of a subsequent employer
(the benefits provided under this sub-section (4), the “Medical Continuation
Benefits”).  

  

 

(iii)

Termination upon Death or Disability.  In the event of the Executive’s death or
disability, the Company shall pay or provide the Amounts and Benefits and the
Medical Continuation Benefits to the Executive’s estate or the Executive, as the
case may be.

 

 

(iv)

Termination upon Hiring of a Permanent Chief Executive Officer.  If the
Executive’s employment shall be terminated by the Company upon hiring of a
permanent Chief Executive Officer pursuant to subsection (a)(6), (a) if such
termination occurs during the Initial Period, the Company shall continue to pay
the Executive’s Base Salary through the end of the Initial Period; and (b)
whether such termination occurs during the Initial Period or the Second Period,
the Company shall pay or provide the Amounts and Benefits and the Medical
Continuation Benefits to the Executive, and the Company shall have no further
obligation with respect to this Agreement.

6. Confidentiality. The Executive shall not divulge to anyone, either during or
at any time after the Term, any information constituting a trade secret or other
confidential information acquired by him concerning the Company, any subsidiary
or other affiliate of the Company, except in the performance of his duties
hereunder, including but not limited to its licensees, revenues, business
systems and processes (“Confidential Information”). The Executive acknowledges
that any Confidential Information is of great value to the Company, and upon the
termination of his employment, the Executive shall redeliver to the Company all
Confidential Information and other related data in his possession.

 

7. Indemnification. The Company shall indemnify and hold harmless the Executive
against any and all expenses reasonably incurred by him in connection with or
arising out of (a) the defense of any action, suit or proceeding in which he is
a party, or (b) any claim asserted or threatened against him, in either case by
reason of or relating to his being or having been an employee, officer or
director of the Company, whether or not he continues to be such an employee,
officer or director at the time of incurring such expenses, except insofar as
such indemnification is prohibited by law. Such expenses shall include, without
limitation, the fees and disbursements of attorneys, amounts of judgments and
amounts of any settlements, provided that such expenses are agreed to in advance
by the Company. The foregoing indemnification obligation is independent of any
similar obligation provided in the Company’s Certificate of Incorporation or
Bylaws, and shall apply with respect to any matters attributable to periods
prior to the date of this Agreement, and to matters attributable to Executive's
employment hereunder, without regard to when asserted.

  

5

 

--------------------------------------------------------------------------------

 

8. Miscellaneous.

 

(a)

This Agreement shall be deemed to be a contract made under the laws of the State
of New York and for all purposes shall be construed in accordance with those
laws. The Company and Executive unconditionally consent to submit to the
exclusive jurisdiction of the New York State Supreme Court, County of New York
or the United States District Court for the Southern District of New York for
any actions, suits or proceedings arising out of or relating to this Agreement
and the transactions contemplated hereby (and agree not to commence any action,
suit or proceeding relating thereto except in such courts), and further agree
that service of any process, summons, notice or document by registered mail to
the address set forth below shall be effective service of process for any
action, suit or proceeding brought against the Company or the Executive, as the
case may be, in any such court.

 

(b)

Executive may not delegate his duties or assign his rights hereunder. No rights
or obligations of the Company under this Agreement may be assigned or
transferred by the Company other than pursuant to a merger or consolidation in
which the Company is not the continuing entity, or a sale, liquidation or other
disposition of all or substantially all of the assets of the Company, provided
that the assignee or transferee is the successor to all or substantially all of
the assets or businesses of the Company and assumes the liabilities, obligations
and duties of the Company under this Agreement, either contractually or by
operation of law. For the purposes of this Agreement, the term “Company” shall
include the Company and, subject to the foregoing, any of its successors and
assigns. This Agreement shall inure to the benefit of, and be binding upon, the
parties hereto and their respective heirs, legal representatives, successors and
permitted assigns.

  

(c)

The invalidity or unenforceability of any provision hereof shall not in any way
affect the validity or enforceability of any other provision. This Agreement
reflects the entire understanding between the parties.

 

(d)

This Agreement supersedes any and all other agreements, either oral or in
writing, between the parties hereto with respect to the employment of the
Executive by the Company and contains all of the covenants and agreements
between the parties with respect to such employment in any manner whatsoever.
Any modification or termination of this Agreement will be effective only if it
is in writing signed by the party to be charged.

 

(e)

This Agreement may be executed by the parties in one or more counterparts, each
of which shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement, and shall become effective when one or
more counterparts has been signed by each of the parties hereto and delivered to
each of the other parties hereto.

 

6

 

--------------------------------------------------------------------------------

 

9. Notices. All notices relating to this Agreement shall be in writing and shall
be either personally delivered, sent by telecopy (receipt confirmed) or mailed
by certified mail, return receipt requested, to be delivered at such address as
is indicated below, or at such other address or to the attention of such other
person as the recipient has specified by prior written notice to the sending
party. Notice shall be effective when so personally delivered, one business day
after being sent by telecopy or five days after being mailed.

 

To the Company:

 

Iconix Brand Group, Inc.

1450 Broadway, 3rd Floor

New York, New York 10018

Attention: Mark Friedman, Chairperson, Compensation Committee

 

With a copy in the same manner to:

 

Blank Rome LLP

405 Lexington Avenue

New York, New York 10174

Attention: Robert J. Mittman, Esq.

 

To the Executive:

 

Peter Cuneo

27 Old Hattertown Road

Redding, CT. 06896

 

IN WITNESS WHEREOF, the parties hereto have executed this agreement as of the
6th day of August, 2015.

 

Iconix Brand Group, Inc.

 

 

Executive

By:  

/s/ Mark Friedman

 

/s/ F. Peter Cuneo

 

Mark Friedman

Chairperson, Compensation Committee

 

Peter Cuneo

 

 




7

 

--------------------------------------------------------------------------------

 

SCHEDULE I

 

Permitted Activities

 

Activities related to management of investments of Cuneo & Co., LLC including,
without limitation:

(i)  Herotainment, LLC;

(ii) Valient Entertainment, LLC;

(iii) Cuneo Films, LLC;

(iv) Rangeworks, LLC;

(v)  Ticket Reserve, LLC;

(vi) Westworld Media, LLC;

(vii) Wine Apothecary, LLC; and

(viii) iiG Holdings, LLC.

8

 